Citation Nr: 1628354	
Decision Date: 07/15/16    Archive Date: 07/28/16

DOCKET NO.  10-41 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Phoenix, Arizona


THE ISSUE

Entitlement to an increased (compensable) rating from September 1, 2009, a rating in excess of 20 percent from August 15, 2012, and a rating in excess of 30 percent from May 8, 2014, for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Rothstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1972 to November 1977.

This appeal to the Board of Veterans' Appeals (Board) arose from a November 2009 rating decision, in which the RO, inter alia, denied a claim for a compensable rating for bilateral hearing loss.  In February 2010, the Veteran filed a notice of disagreement (NOD) as to this denial.  The RO issued a statement of the case (SOC) in September 2010, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in October 2010.  In October 2010, the Veteran filed another substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals), requesting that it supersede the earlier substantive appeal and requesting a Board hearing at the RO.

In June 2011, the Veteran testified during a Board hearing before a Veterans Law Judge (VLJ) at the RO.  A transcript of the hearing has been associated with the claims file.

In July 2013, the Veteran requested a video-conference hearing before the Board.  Subsequently, in a July 2013 letter, the Veteran's representative indicated that the Veteran no longer wanted another Board hearing.  

In April 2016, the Veteran was informed that the VLJ who presided over the June 2011 Board hearing was no longer available to participate in a decision in the appeal, and he was offered the opportunity to be scheduled for another hearing before a different VLJ.  See 38 C.F.R. § 20.707 (2015).  A couple of weeks later, the Veteran responded that he did not need another hearing.

In February 2014, the Board remanded the claim to the agency of original jurisdiction (AOJ) for further development.  Thereafter, in a July 2014 rating, the AOJ partially granted the Veteran's claim for an increased rating for his service-connected bilateral hearing loss, assigning a higher 30 percent rating, effective September 1, 2009 (the date of the identified claim for increase).  

Later, in a January 2015 rating decision, the AOJ determined that clear and unmistakable error had been committed with respect to the RO's July 2014 decision to granting an increased rating of 30 percent for bilateral hearing loss from September 1, 2009.  In this regard, the AOJ found that the proper ratings for the Veteran's service-connected bilateral hearing loss are as follows: a noncompensable (zero percent) rating, effective September 1, 2009; a 20 percent rating, effective August 15, 2012; and a 30 percent rating, effective May 8, 2014.  See also January 2015 SSOC.  

Although the RO awarded higher ratings for the disability at various points, inasmuch as the Veteran has not been granted the maximum, available benefit (which he is presumed to seek), a claim for higher ratings (characterized to reflect the staged ratings assigned) remains viable on appeal.  See Hart v. Mansfield, 21 Vet. App. 505 (2007);  AB v. Brown, 6 Vet. App. 35, 38 (1993).

This appeal is now being processed utilizing the Veterans Benefits Management System (VBMS) and Virtual VA, paperless, electronic claims processing systems.

For the reasons expressed below, the claim on appeal is, again, being remanded to the AOJ.   VA will notify the Veteran when further action, on his part, is required.



REMAND

Unfortunately, the Board finds that further action in this appeal is warranted, even though such will, regrettably, further delay an appellate decision on this matter.

A review of the Veteran's VBMS file reveals that, in February 2015, a VA addendum medical opinion was obtained to ensure full compliance with the Board's February 2014 remand directives concerning the provision of a VA examination to assess the current level of impairment of the Veteran's bilateral hearing loss.  This evidence is dated after the issuance of the January 2015 SSOC and rating decision, but prior to the return of the appeal to the Board in March 2015.  However, no SSOC addressing this evidence was issued, as required by regulation.  See 38 C.F.R. §§ 19.31, 19.37 (2015).  

Under these circumstances, the Board has no alternative but to remand this matter on appeal for AOJ consideration of the additional evidence received, in the first instance, and for issuance of an SSOC reflecting such consideration.  Id.

Prior to adjudicating the claim on appeal, to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.

As for VA records, the record currently includes VA outpatient treatment records from the VA Medical Center (VAMC) in Phoenix, Arizona dated from August 2009 to May 2014.  However, these records may not be complete.  There is no numeric interpretation for an October 2009 audiogram reflecting testing results.  Also, there is 5-year gap in records between the dates of November 2013 and April 2014, which suggests that there may be outstanding records of treatment during this time frame.  Furthermore, treatment  records dated since May 2014 may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, the AOJ should obtain from the Phoenix VAMC all pertinent, outstanding VA records of evaluation and/or treatment of the Veteran, to include records noted above, following the current procedures prescribed in 38 C.F.R. § 3.159(c) (2015) with regard to requests for records from Federal facilities.

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claim on appeal, explaining that he has a full one-year period to respond.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  In its letter, the AOJ should specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding, pertinent private (non-VA) records.

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the claim on appeal.

Accordingly, this matter is hereby REMANDED for the following action:

1.  Obtain from the Phoenix VAMC all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran, to particularly include the numeric interpretation for an October 2009 VA audiogram (if any), as well as records dated between November 2013 and April 2014, and since May 2014.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with regards to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information and, if necessary, authorization, to obtain any additional evidence pertinent to the claim on appeal that are not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) medical records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claim on appeal in light of all pertinent evidence (to particularly include all evidence added to the VBMS and/or Virtual VA file(s) since the last adjudication) and legal authority.

6.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).

